NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30116

             Plaintiff - Appellee,               D.C. No. 2:12-cr-06003-FVS

   v.
                                                 MEMORANDUM*
JOSE MARCOS MIRANDA-GARCIA,

             Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of Washington
                     Fred L. Van Sickle, District Judge, Presiding

                             Submitted March 10, 2015**

Before:       FARRIS, WARDLAW, and PAEZ, Circuit Judges.

        Jose Marcos Miranda-Garcia appeals from the district court’s judgment and

challenges the 108-month sentence imposed following his guilty-plea conviction for

conspiracy and aiding and abetting, in violation of 21 U.S.C. § 846 and 18 U.S.C.

§ 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Miranda-Garcia contends that his sentence is substantively unreasonable

because the district court based the sentence on an incorrect determination that he

was a leader of the conspiracy. The record belies Miranda-Garcia’s contention that

the court made this determination. Moreover, the low-end Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the nature of the offense. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   14-30116